Opinion of the Court
Darden, Judge:
Pursuant to his guilty plea, the appellant was convicted by a special court-martial for an unauthorized absence beginning June 16, 1969. Under United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), introduction of evidence of Article 15 punishment for a prior three-day absence without leave was erroneous. No harm results, considering the presence of evidence showing prior convictions by court-martial for three absences without leave, breaking restriction, and escape from confinement. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), and United States v Young, 19 USCMA 481, 42 CMR 83 (1970).
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.